Citation Nr: 0805995	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for bilateral hearing loss, and assigned a 10 
percent evaluation for it.  The veteran disagreed with the 
assigned rating.  This case was previously before the Board 
in September 2006, and was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

The Board points out that the issue of entitlement to service 
connection for tinnitus was before it in September 2006.  
Based on the receipt of additional evidence, the RO, by 
rating action dated in September 2007, granted service 
connection for tinnitus.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


FINDING OF FACT

The competent medical evidence reveals the veteran has level 
IV hearing in each ear.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2005, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  October 2006 and July 2007 letters informed the 
veteran of the evidence needed to substantiate a claim for an 
increased rating, and reiterated the distribution in 
obtaining such evidence.  The Board also notes that May 2006, 
October 2006, and July 2007 letters advised the veteran of 
the evidence needed to establish a disability rating and 
effective date, to include submitting or advising VA of any 
evidence that concerns the level of disability.  The case was 
last readjudicated in September 2007.

Nevertheless, the veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, statements submitted on the veteran's 
behalf, VA and private medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the awards; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  

The evidence supporting the veteran's claim for an initial 
evaluation in excess of 10 percent for bilateral hearing loss 
includes some medical findings and his allegations regarding 
its severity.  The Board notes that in an October 2006 
letter, M.A.B. related that he has known the veteran for many 
years and that he had noticed that his hearing had decreased 
significantly in the previous six months.  He stated that the 
veteran had great difficulty in listening to conversations 
unless you were right up close to him.  The Board also notes 
that in a letter dated in October 2006, a physician, who did 
not mention that he had treated the veteran, stated that the 
veteran's hearing had declined markedly in the previous eight 
months.  He indicated that when he engaged the veteran in a 
conversation, he had to be looking at him in order for the 
veteran to hear.  He also noted that in a public place, the 
veteran was not able to converse with people across a table.  

In addition, the Board acknowledges that private and VA 
audiometric tests reveal that the veteran has a bilateral 
sensorineural hearing loss.  The veteran was afforded an 
audiometric test at a private facility in April 2007.  While 
the audiometric chart was provided, interpretation of the 
chart in numerical values was not.  Moreover, it is not clear 
whether the testing was conducted in accordance with 
38 C.F.R. § 4.85(a).  Thus, the report is not sufficient for 
rating purposes.

The evidence against the veteran's claim includes the 
findings on the March 2005 and August 2007 VA audiometric 
examinations, conducted in accordance with 38 C.F.R. 
§ 4.85(a).  On the March 2005 examination, the veteran had 
average puretone thresholds of 59 decibels in the right ear 
and 58 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC test were 76 percent in both ears.  On 
the August 2007 examination, the veteran's puretone 
thresholds in the right ear were 59 decibels and 60 decibels 
in the left ear.  Speech recognition scores were 80 percent 
in the right ear and 78 percent in the left.  The results of 
the tests on each examination disclose that the veteran has 
level IV hearing in each ear.  The results of the audiometric 
tests show that 38 C.F.R. § 4.86(a) is applicable for each 
ear as the veteran's puretone thresholds at 1000 to 4000 
Hertz were 55 decibels or more in both ears.  However, even 
under Table VIA, he has Level IV hearing in each ear, and 
that still results in a 10 percent evaluation.  

The Board concludes, accordingly, that the medical findings 
of the VA examinations are of greater probative value than 
the veteran's statements regarding the severity of his 
hearing loss.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for bilateral 
hearing loss.

ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


